DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6-8, 10-13, and 18 are objected to because of the following informalities: 
As to claim 1, in line 8 of the claim, spell out the first instance of the acronym “PLMN” as ‘public land mobile network (PLMN)’ for clarity since the acronym is not a well understood acronym in the industry, such as USB.  Claim 6 is dependent upon claim 1. Independent claims 7 and 13 contains the acronym “PLMN” as well, and spelling out the acronym within claim 1 would provide clarity of claims 7 and 13; claims 8, 10-12, and 18 are dependent on independent claims 7 and 13. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-8, 10-13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,234,124. Although the claims at issue are not identical, they are not patentably distinct from each other as demonstrated by the example below:
Claim 1 of Application 17/091202
Claim 1 of Patent No. 11,234,124
A method for transmitting terminal information during initial registration between a user equipment (UE) and a policy control function (PCF), wherein the method is applied in the PCF, and the method comprises: 
A method for transmitting terminal information, wherein the method is applied in User Equipment (UE), and the method comprises: 
receiving, by the PCF, first information from the UE, wherein the first information is used to indicate a UE policy stored in the UE; inquiring, by the PCF, the UE policy based on the first information;
determining, by the UE, first information; and sending, by the UE, the first information to a policy control function (PCF); 
wherein the first information comprises a policy section identifier (PSI) list, and each PSI parameter in the PSI list comprises a PLMN ID and a unique ID; 
wherein the first information is used to indicate a UE policy stored in the UE, and the first information comprises a policy section identifier (PSI) list, and each of PSI parameters in the PSI list comprises a PLMN ID and an ID under the PLMN,
wherein the unique ID is generated by the PCF.
wherein the ID is generated by the PCF.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6-8, 10-13, and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "each of PSI parameters" in line 7.  There is insufficient antecedent basis for this limitation in the claim because there is no first instance in which the PSI list is defined as including or comprising “PSI parameters”. Claim 6 is dependent upon claims 1. Claims 7 and 13 contain the same deficiency, and claims 8, 10-12, and 18 are dependent upon independent claims 7 and 13.
Claim 7 recites the limitation “second information” in line 3 of the claim. Claim 7 is independent and makes no reference to a ‘first’ instance of information, and therefore the “second information” limitation has no reference of correspondence which renders the scope of the claim indefinite. Claims 8 and 10-12 are dependent on claim 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 10-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson et al., "UE policies granularity and UE assistance for policy evaluation," 3GPP TSG-SA WG2 Meeting #126, S2-182605 (revision of agreed S2-181399), February 2018, hereinafter referred to as Ericsson, in view of Wang et al. (US Pub. No. 2018/0368056), hereinafter referred to as Wang, further in view of Qiao et al. (US Pub. No. 2019/0053104), hereinafter referred to as Qiao.
Referring to claims 1 and 13 (NOTE: claim 13 limitations of a processor executing instructions, a memory storing instructions, and a transceiver, are hardware element of the UE disclosed by Ericsson, Wang, and Qiao), Ericsson discloses a method for transmitting terminal information, wherein the method is applied in a User Equipment (UE), and the method comprises: determining, by the UE, first information; and sending, by the UE, the first information to a policy control function (PCF); wherein the first information is used to indicate a UE policy stored in the UE, and the first information comprises a policy section identifier (PSI) list,  (pg. 5, paragraph directly below “NOTE:2”, “At Initial Registration the UE provides the list of stored PSls identifying the policy sections that are currently stored in the UE...to PCF”)
While Ericsson discusses PSI parameters in the PSI list (divide the UE access selection and PDU Session related policy information into different policy sections, each identified by a...PSI; see pg. 5, 3rd paragraph from top)  and public land mobile network (PLMN) (pg. 5, NOTE 3: “PSIs provided by H-PLMN and V-PLMN(s)”), Ericsson does not appear to explicitly disclose each comprising a PLMN ID and an ID under the PLMN, where in the ID is generated by the PFC.
However, Wang teaches sending by the UE information comprising a PLMN ID and an ID under the PLMN (Fig. 3, S102, UE sends...indication information; As shown in Table 5, a defined network slice identifier...used to indicate the indication information...the PLMN identifier field in (2)...network slice identifier field in (4), [0147-148]). While Wang teaches a network slice identifier, Wang is silent regarding the origins of the network slice identifier, and therefore the combination of Ericsson in view of Wang does not appear to explicitly disclose “ where in the ID is generated by the PFC.
However, Qiao teaches the ID is generated by the PFC (The PCF may create/generate a network slice identifier, [0179]).
Ericsson, Wang, and Qiao are analogous art because they are from the same field of endeavor, managing terminal connections.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ericsson, Wang, and Qiao before him or her, to modify the terminal connection system of Ericsson to include the generation and transmission of identifiers as taught by Wang and Qiao because the identifiers would facilitate network slice selection and connection and policy decisions.
The suggestion/motivation for doing so would have been to provide customized service to users (Wang: [0010]; Qiao: [0004]).
Therefore, it would have been obvious to combine Ericsson, Wang, and Qiao to obtain the invention as specified in the instant claim.

As to claims 6 and 18, Ericsson discloses the PSI parameter comprises any one of a Subscriber Permanent Identifier (SUPI) (pg. 5, 2 paragraphs above “NOTE 3”; PSIs and its content stored in the UDR for this SUPI), a Subscriber Concealed Identifier (SUCI), a Mobile Subscriber International ISDN/PSTN number (MSISDN), a Domain Name, and a serial number and/or a character string generated by the first network element.

Referring to claim 7, Ericsson discloses a method for transmitting terminal information, wherein the method is applied in a User Equipment (UE), and comprises: receiving, by the UE, second information from a policy control function (PCF) (pg. 3, paragraph under “Proposal #2:”, PCF to learn which rules are stored in the UE. In addition the PCF makes policy evaluation and checks if the new rulelds calculated for the UE are the same than the ones received from the UE. If not, the PCF identifies the changes (according to the granularity solution decided in ISSUE#1) and updates only the affected rules in the UE.).
While Ericsson discusses PSI parameters in the PSI list (divide the UE access selection and PDU Session related policy information into different policy sections, each identified by a...PSI; see pg. 5, 3rd paragraph from top)  and public land mobile network (PLMN) (pg. 5, NOTE 3: “PSIs provided by H-PLMN and V-PLMN(s)”), Ericsson does not appear to explicitly disclose each comprising a PLMN ID and an ID under the PLMN, where in the ID is generated by the PFC.
However, Wang teaches receiving by the EU (a specific manner of the obtaining, by UE, indication information may include:...receiving, by the UE, the indication information sent by the control plane node; [0011-0014]) terminal information comprising a PLMN ID and an ID under the PLMN (Fig. 3, S102, UE sends...indication information; As shown in Table 5, a defined network slice identifier...used to indicate the indication information...the PLMN identifier field in (2)...network slice identifier field in (4), [0147-148]). While Wang teaches a network slice identifier, Wang is silent regarding the origins of the network slice identifier, and therefore the combination of Ericsson in view of Wang does not appear to explicitly disclose “ where in the ID is generated by the PFC.
However, Qiao teaches the ID is generated by the PFC (The PCF may create/generate a network slice identifier, [0179]).
Ericsson, Wang, and Qiao are analogous art because they are from the same field of endeavor, managing terminal connections.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ericsson, Wang, and Qiao before him or her, to modify the terminal connection system of Ericsson to include the generation and transmission of identifiers as taught by Wang and Qiao because the identifiers would facilitate network slice selection and connection and policy decisions.
The suggestion/motivation for doing so would have been to provide customized service to users (Wang: [0010]; Qiao: [0004]).
Therefore, it would have been obvious to combine Ericsson, Wang, and Qiao to obtain the invention as specified in the instant claim.

As to claim 8, Ericsson discloses after the UE receives the second information from the PCF (pg. 3, paragraph under “Proposal #2:”, PCF to learn which rules are stored in the UE. In addition the PCF makes policy evaluation and checks if the new rulelds calculated for the UE are the same than the ones received from the UE. If not, the PCF identifies the changes (according to the granularity solution decided in ISSUE#1) and updates only the affected rules in the UE), the method further comprises: inquiring, by the UE, the terminal policy based on the second information (pg. 5, paragraph above “NOTE 2:”, “The UE updates the stored UE access selection and PDU Session selection policies by the one provided).

As to claim 10, Ericsson discloses the receiving, by the UE, second information from the PCF comprises: receiving, by the UE, the second information sent by the PFC (pg. 5, paragraph above “NOTE 2:”, “The UE updates the stored UE access selection and PDU Session selection policies by the one provided) according to mapping relationship information, which includes a correspondence between user identifiers and PSI parameters (pg. 5, 2 paragraphs above “NOTE 3”; PSIs and its content stored in the UDR for this SUPI).

As to claim 11, Ericsson discloses each of the user identifiers corresponds to at least one of the PSI parameters in the mapping relationship information (pg. 5, 2 paragraphs above “NOTE 3”; PSIs and its content stored in the UDR for this SUPI).

As to claim 12, Ericsson discloses one PSI parameter at least corresponds to one user identifier in the mapping relationship information (pg. 5, 2 paragraphs above “NOTE 3”; PSIs and its content stored in the UDR for this SUPI).

Response to Arguments
Applicant’s arguments filed 6/2/2022 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184